UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6911


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER MICHAEL CONNELLY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:10-cr-00238-F-1)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Michael Connelly, Appellant Pro Se.     Shailika S.
Kotiya, Jennifer E. Wells, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher Michael Connelly seeks to appeal the district

court’s    order      accepting     the      recommendation         of    the     magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate          of         appealability.                28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent      “a      substantial      showing       of     the    denial        of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).

     When       the   district     court      denies     relief      on    the    merits,      a

prisoner        satisfies        this     standard          by     demonstrating          that

reasonable       jurists        would     find       that    the     district           court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief        on     procedural          grounds,      the     prisoner         must

demonstrate       both     that    the       dispositive         procedural       ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Connelly has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense     with      oral      argument      because       the     facts        and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3